ra.


1,
\           OFFICE   OF ‘THE AlTORNEY    GENERAL    OF TEXAS

                                AUSTIN




     Eonorable Xelvln Combs
     county Attorney
     Jefferson O0unt.y
     Beaumont, Texas
     Dear Sir:




                                                   2, requesting the
     oplnlon of this d                              s a8 etated therein
     reads in part as
                                             n in our oountg
                                             oertlrled  copies
                                             eoords from men
                                          ited States.    These
                                          or the purpose of
                                          th before the
                              sill  grant maintenanoe funds
                              lldren OS the men In sarvioe.
                               every time that the County Clerk
                             he County Olerk he is to report
                             nd show that this fse was
                            and turned over to the Counm
          The question vie are interested   in is whether fP
          not under the Servioenan'a    Dependants Allowanoe
          Act of 1942 the Couuty Clerk being authorized to
          furnish these reoorde without charge to the men
          in servioe and, ii so, how should this report be
          made to the County Auditor In lieu of the money
          to be deposited in the Oounty Funds ior the use
          of the County Clerk's seal.     Your early attention
          will be greatly appreoleted."
Honoreble     Kelvin   Combs - page 2


             Artlole 1939a Vernon*s Annoteted          Civil   Statutes
reads    in part as iollows:
                %notion 1. That from and after the efieotlvs
         date o? this Aot, all County Clerks, Dlstrlot
         Clerlca, and other of?ioiale       in this State who are
         required to issue any form of oertlfloate           or sny
         aopy or oopies o? instruments neoessary as proof
         to establish     any claim or olelms of any ex-service
        men o? the Federal Government, shall issue suoh
         oertifloate,     and likewise   oertliled  oopias o?
        any Instrument necessary to prove any faot or
        establish     any olaim of such ex-eervloe      men, rrea
        of any oharge, and shall inolude the eetabllshing
        o? oompensatlon status, and any other necessary
        feat to be established        to aid and assist suoh
        8x-service     men In oomplettng the reoord of suoh
        serrioe when neoessary or required In the ertabllsh-
        ment o? claims and neoessary service          status, In
        either the norld war, the Spanish-Amerioan Mar,
        or any other aotive servioe,         where such eerrloe
        warnrendered, and where the person would, on proper
        proor, be entitled       to oompensation, Insuranoe,
        or any other f’orm of adjr;sted aattlemnt          for sorvioe
        rendered to the United States Gorsrnmsnt by suoh
        ax-servioe     men. The County Clerk, Dfatriot         Clerk,
        or other o??iolala       Issuing suoh oertl?loates      or
        certltied     oopiea of Instruments, ahall not be liabls
        ror any settlement       ?or any suoh reduotion,      and
        the ssme shall not be oounted as fees oolleoted
        and chargeable to suoh ofiice,         and shall ?orm no
        pert o? the maximum fees of euoh o??loe.            All oi
        the provisions      of Section 1 hereof,    shall inure
        to the heirs at law of suoh er-eervlae          men, Where
        the proof is neoessary to establish         the olaim
        emanating through or under auoh ex-servioe           0611.
              *Sea. 2. Ex-service  men, as meant in this
        Act, shall lnolude all those persons reoognlzad
        by the United States Government as being entitled
        to adjustment oompensatlon, or other form of
        settlement for servloe In tl3le of war. Act8 1939,
        46th Leg., p* 329.v
            The above mentioned statute was passed by the
Forty-sixth   Legislature and beoame effective April 87, 1939.
Se&ion 3 of the sot repeals all ooniliotlng     laws and part8
OS laws and Seotion 4 dealares an emergenoy and provides
Honorable     Afalvin Combs - page 3


that tha aot should         take sffeat    ?roa and after   ita passage,

              The oaptlon     of the eat roads as ?ollowa:
            ‘An Aot providing and dIrectIng County
     Clerks, Dletrlot    Clarke and other orriolale    to
     Issue oertlrIoatse    and oertlried   oopIa8 o? Instru-
     ments In their reepeotlve     o??Ioee to sx-servIas
     msn of the World War and tha Spanish-American
     War where suoh osrtifioatas      and ooplas o? Inetru-
     manta are naoaeaary to be wad for furthering
     olaima and setabllehIng    proof of euoh ex-eanloa
     mm to euoh olains for oompanaatlon, or other
     olalma to be eetablIehed,    defining ax-8orrIoa     man;
     rspaallng all laws and parts 0s laws In 00nru0t
     harawlth; and doolsring    aaumgonoy.*
           After sarafully oonaIdarIng ArtIela 19SSa, aupra,
In oonnaotlon with the oaptlon of tha aot meeting    It, yau
asa raapeotfully  advised that It 5.a tha opinion of this
dapartmant that said aot was Intanded to apply only to
ax-aarrioa  men of the World War and the Spanish-Amarloan
war.
           In oonneotlon with tha roregoiag wa hara oarefw
ooneldared  the. Varvloaman~e Dapandante Allowanoa Aat of 194lF
(Ohaptar 443-86 Session; Pub110 Law 6gS-77th Oongrora) and
do not ballara or think that auoh aot has any applIoatIon
to tha queetiona under oOn5IderetIOn.
            You era further advlaad that tha fees oollaotad
for tha above mantionad aerrloee    should be deposited in
the o??Ioar’8   salary fund aa raqulrad by Saotion 3 of
ArtIole 391l%a, Vernon’s Annotated Cltll Statutes.
              Trusting   that the foregoing     fully   anauara your
IJ.wW,      ‘19 am
                                             Yours very truly

                    --.-__^T1.l           AlTORNEYGENERALOF TEXAS